EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ralph E. Locher on 11/11/21.
The application has been amended as follows: 
Claim 1, line 14 recites “can be” change to “being”
Claim 1, line 20 recites “can be” change to “being”
Claim 16, recites “can be” change to “being”
Claim 20, recites “can be” change to “being”
Claim 24, recites “can be” change to “being”

Examiner’s Reason for Allowance
2.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art and the cited references in the international search report (filed on 4/29/21) fail to disclose first and second high-voltage windings are connected, by way of their high-voltage end, to said at least one first high-voltage connection and can be Page 4 of 8Docket No. 2018P23602 Application No. PCT/EP2019/076538 Prel. Amdt. dated April 19, 2021 connected, on their low-voltage side, to said at least one saturation switching branch; and a second high-voltage connection for connecting to the at least one phase conductor, wherein said at least one saturation switching branch is connected, on its side facing away from said first and second high-voltage windings, to said second high-voltage connection, with a result that the apparatus can be connected in series with the at least one phase conductor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838